DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on 09/15/2021 have been fully considered. Applicant argued that the applied references do not teach the amended limitations to claims 1 and 10. Examiner notes that these limitations are not patentable and are addressed in a new rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4,  6, 9-10, 13, 15 and 18-20Turner et al. (US 7,094,027 B2) hereinafter Turner in view of Hoeger et al. (US 2013/0051996) hereinafter Hoeger.
Regarding claim 1, Turner teaches a turbomachinery apparatus (Fig. 1) comprising:
a turbine (Fig.1) comprising:
a turbine rotor (27, 37) defining an arcuate flowpath surface (surface of rotors 27 and 37 are arcuate and extend circumferentially around a rotor axis ) (Figs. 1-2, Col. 3, lines 20-47) 
an array of axial flow turbine airfoils (44) extending from the flow path surface, the turbine airfoils defining spaces therebetween (Figs. 3-4; Col. 4, lines 6-67); and 
a plurality of splitter airfoils (46) (Figs. 3-4; Col. 4, lines 6-67) extending from the flowpath surface in the spaces between the turbine airfoils,
wherein each of the plurality of splitter airfoils has opposed pressure and suction sides extending between a leading edge and a trailing edge (Figs. 3-4) and, 
wherein the splitter airfoils have a smaller chord length and a smaller thickness than that of the turbine airfoils (Figs. 3-4; Col. 4, lines 6-67).
Turner does not specifically state that the splitter airfoils have a thickness ratio less than a thickness ratio of the turbine airfoils.
However, Hoeger teaches a turbine apparatus comprising a turbine comprising a turbine component (18) a plurality of turbine airfoils (26) interspaced extending from the component (Figs. 1-2; paras. 0036-0038), and a plurality of splitter airfoils (28) disposed between the turbine airfoils (Figs. 1-2; paras. 0036-0038). Hoeger further discloses that the splitter airfoils have a thickness ratio less than a thickness ratio of the turbine airfoils (para. 00154) to reduce “parasite secondary flow” (para. 0016).

Regarding claim 6, Turner as modified by Hoeger teaches all the claimed limitations as stated above in claim 1. Turner as modified by Hoeger further teaches the chord dimension of the splitter airfoils is less than the chord dimension of the turbine airfoils (Turner, Figs. 3-4; Col. 4, lines 6-67).
Regarding claim 9, Turner as modified by Hoeger teaches all the claimed limitations as stated above in claim 1. Turner as modified by Hoeger further teaches a combustor (14) disposed upstream of the turbine, in fluid communication with the turbine (Fig. 1), a compressor (12) disposed upstream of the combustor in fluid communication with the combustor; and  wherein the turbine is connected in mechanical driving relationship with the compressor (Turner, Fig. 1, Col. 3, 20-34).
Regarding claim 10, Turner teaches a turbine apparatus comprising:
a turbine rotor stage (19, 21) including a disk (27, 37) rotatable about a centerline axis (Figs. 1-2, Col. 3, lines 20-47), the disk defining a rotor flowpath  (surface of rotors 27 and 37 are arcuate and extend circumferentially around a rotor axis), and an array of axial-flow turbine blades (44) extending outward from the rotor flowpath surface, the turbine blades defining spaces therebetween (Figs. 3-4; Col. 4, lines 6-67); 
a turbine nozzle stage (23, 33) comprising at least one wall (30, 32) defining a stator flowpath surface (Fig. 2), and an array of axial-flow turbine vanes (35) extending 
wherein the rotor stage includes an array of splitter airfoils (46) extending from the flowpath surface, the splitter airfoils disposed in the spaces between the turbine blades of the corresponding stage (Figs. 3-4; Col. 4, lines 6-67), wherein the splitter airfoils have a smaller chord length and a smaller thickness than that of the turbine airfoils (Figs. 3-4; Col. 4, lines 6-67).
Turner does not specifically state that the splitter airfoils have a thickness ratio less than a thickness ratio of the turbine blades.
However, Hoeger teaches a turbine apparatus comprising a turbine comprising a turbine component (18) a plurality of turbine airfoils (26) interspaced extending from the component (Figs. 1-2; paras. 0036-0038), and a plurality of splitter airfoils (28) disposed between the turbine airfoils (Figs. 1-2; paras. 0036-0038). Hoeger further discloses that the splitter airfoils have a thickness ratio less than a thickness ratio of the turbine airfoils (para. 00154) to reduce “parasite secondary flow” (para. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Turner such that the splitter airfoils have a thickness ratio less than the thickness ratio of the turbine airfoils as taught by Hoeger in order to reduce parasite secondary flow (Hoeger, para. 0016).
Regarding claim 15
Regarding claim 18, Turner as modified by Hoeger teaches all the claimed limitations as stated above in claim 10. Turner as modified by Hoeger further teaches the at least one wall of the nozzle stage faces radially outward relative to the centerline axis and the splitter airfoils extend radially outward from the at least one wall (Turner, Fig. 2). 
Regarding claim 19, Turner as modified by Hoeger teaches all the claimed limitations as stated above in claim 10. Turner as modified by Hoeger further teaches the at least one wall of the nozzle stage faces radially inward relative to the centerline axis and the splitter airfoils extend radially inward from the at least one wall (Turner, Fig. 2).
Regarding claim 20, Turner as modified by Hoeger teaches all the claimed limitations as stated above in claim 10. Turner as modified by Hoeger further teaches the at least one of the spaces has two or more of the splitter airfoils positioned therein (Turner, Fig. 4).
Regarding claims 4 and 13, Turner as modified by Hoeger teaches all the claimed limitations as stated above in claims 1 and 10 but fails to specifically recite that the thickness ratio of the splitter airfoil is approximately less than 5% 
However, a careful examination of the specification reveals that no criticality for the specific ratio has been shown nor any reason as to why the splitter airfoils of the applicant with the claimed ratio would operate any different than the splitter airfoils of Turner as modified, and Applicant has not disclosed that this design with the specific ratio provides an advantage, is used for a particular purpose, or solves a stated problem. Hence this design for the thickness ratio being approximately 5% is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed ratio with the splitter airfoils of Turner modified in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Claims 3 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Hoeger and further in view of McCaffrey (US 8,920,127 B2).
Turner as modified by Hoeger teaches all the claimed limitations as stated above in claimed limitations as stated above in claims 1 and 10. does not specifically teach the splitter airfoils comprises a ceramic material.
However, McCaffrey teaches a turbomachine comprising a turbine component (52) and a plurality of airfoils (56A, 56B), the airfoils comprising a ceramic matrix composite material (Col. 2, lines 34-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify to further Turner by making the splitter airfoils with a ceramic matrix composite material as taught by McCaffrey in order for the splitter airfoil to withstand high-operating temperature.
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Hu et al. (US 2015/0052751 A1) hereinafter Hu and further in view of McCaffrey.
Turner as modified by Hoeger teaches all the claimed limitations as stated above in claims 1 and 10. Turner as modified by Hoeger does not specifically teach the turbine airfoil comprise a metallic alloy and the splitter comprises a nonmetallic high temperature.
However, Hu teaches a turbine (10) comprising an array of airfoils (Figs. 1), the airfoils being made from a metallic alloy (paras. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Turner by making the turbine airfoils with metallic alloy as metallic alloy are known in the art to be more resistant to corrosion.
Turner as modified by Hoeger and Hu fails to teach the splitter airfoils comprise a non-metallic high temperature capable material.
However, McCaffrey teaches a turbomachine comprising a turbine component (52) and a plurality of airfoils (56A, 56B), the airfoils comprising a ceramic matrix composite material (non-metallic high temperature capable material) (Col. 2, lines 34-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Turner by making the splitter airfoils with a ceramic matrix composite material as taught by McCaffrey in order for the splitter airfoil to withstand high-operating temperature.
Claims 21-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 8,845,286 B2) hereinafter Ramachandran in view of Hoeger.
Regarding claim 21, Ramachandra teaches a turbomachinery apparatus comprising a turbine (Fig. 1) comprising:
a turbine component (180) defining an arcuate flowpath surface (defined by outer band 220 and inner band 210) (Figs. 2-3, Col. 3, line 60-Col. 4, line 52),
an array of axial-flow turbine airfoils (260 and 174) from the flowpath surface (Figs. 2-3, Col. 3, line 60-Col. 4, line 52), the turbine airfoils defining spaces therebetween (Figs. 2-3); and a plurality of splitter airfoils (280) extending from the flowpath surface in the spaces between the turbine airfoils (Figs. 2-3, Col. 3, line 60-Col. 4, line 52),
wherein each of the splitter airfoils has opposed pressure and suction sides extending between a leading edge and a trailing edge (Fig. 2), and wherein each of the splitter airfoils only extends partially in a radially direction between an outer band (220) and an inner band (210) so as to form a radial gap between a radial tip of each of the splitter airfoils and the outer band (Fig. 2).
Ramachandra does not specifically state that the splitter airfoils have a thickness ratio less than a thickness ratio of the turbine blades.
However, Hoeger teaches a turbine apparatus comprising a turbine comprising a turbine component (18) a plurality of turbine airfoils (26) interspaced extending from the component (Figs. 1-2; paras. 0036-0038), and a plurality of splitter airfoils (28) disposed 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ramachandra such that the splitter airfoils have a thickness ratio less than the thickness ratio of the turbine airfoils as taught by Hoeger in order to reduce parasite secondary flow (Hoeger, para. 0016).
Regarding claim 22, Ramachandra as modified by Hoeger teaches all the claimed limitations as stated above in claim 21. Ramachandra as modified by Hoeger further teaches each of the splitter airfoils is disposed on the outer band and the radial gap is between the radial tip and the inner band (Fig. 2).
Regarding claim 24, Ramachandra teaches a turbomachinery apparatus comprising a turbine (Fig. 1) comprising:
a turbine rotor stage (160 or 170) (Fig. 1; Col. 3, lines 29-52) including a disk rotatable about a central axis, the disk defining a rotor flow path surface and an array of axial-flow turbine blades extending outward from the rotor surface, the turbine blades defining spaces therebetween (Fig. 1; Col. 3, lines 29-52) (although the disk with the array of rotor blades are known shown, they are implicit and inherent structures  of the gas turbine engine),
a turbine nozzle stage(180) comprising at least one wall (220) defining a stator flowpath surface (Fig. 2), and array of axial flow turbine vanes (260 and 174) 
wherein the nozzle stage includes an array of splitter airfoils (280) extending from the stator flowpath surface (Figs. 2-3, Col. 3, line 60-Col. 4, line 52),
wherein the splitter airfoils are disposed in the spaces between the turbine vanes (Figs. 2-3, Col. 3, line 60-Col. 4, line 52),  
wherein each of the splitter airfoils only extends partially in a radially direction between an outer band (220) and an inner band (210) so as to form a radial gap between a radial tip of each of the splitter airfoils and the outer band (Fig. 2).
Ramachandra does not specifically state that the splitter airfoils have a thickness ratio less than a thickness ratio of the turbine blades.
However, Hoeger teaches a turbine apparatus comprising a turbine comprising a turbine component (18) a plurality of turbine airfoils (26) interspaced extending from the component (Figs. 1-2; paras. 0036-0038), and a plurality of splitter airfoils (28) disposed between the turbine airfoils (Figs. 1-2; paras. 0036-0038). Hoeger further discloses that the splitter airfoils have a thickness ratio less than a thickness ratio of the turbine airfoils (para. 00154) to reduce “parasite secondary flow” (para. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ramachandra such that the splitter airfoils have a thickness ratio less than the thickness ratio of the turbine airfoils as taught by Hoeger in order to reduce parasite secondary flow (Hoeger, para. 0016).
Regarding claim 25, Ramachandra as modified by Hoeger teaches all the claimed limitations as stated above in claim 24. Ramachandra as modified by Hoeger further teaches each of the splitter airfoils is disposed on the outer band and the radial gap is between the radial tip and the inner band (Fig. 2).
Claims 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 8,845,286 B2) hereinafter Ramachandran in view of Hoeger and further in view of Erwin (US 3,193185).
Ramachandra as modified by Hoeger teaches all the claimed limitations as sated above in claims 21 and 24. Ramachandra as modified by Hoeger fails to teach each of the splitter airfoil is disposed on the inner band.
However, Erwin teaches a turbine component comprising a plurality of airfoils (12) positioned between an inner band (10) and an outer band (11) (Fig. 2). Erwin further discloses a splitter airfoil (21) extending only partially from the inner band so as to form a radial gap between a radial gap between the a radial tip of the splitter airfoil and the outer band (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ramachandra by having the splitter airfoils extending from the inner band as taught by Erwin as all claimed parts were known and would have yielded none but an expected result, namely reduce parasite secondary flow.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/           Examiner, Art Unit 3745                                                                                                                                                                                             
/David E Sosnowski/           SPE, Art Unit 3745